 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE
 7
     UNITED STATES OF AMERICA,
 8                                                 No. CR18-145RAJ
                          Plaintiff,
 9
            v.                                     ORDER ON MOTION TO
10                                                 WITHDRAW AND MOTION
     BOBBY BERNARD BEASLEY,                        FOR APPOINTMENT OF NEW
11                                                 COUNSEL
                          Defendant.
12

13
         THIS MATTER comes before the Court on counsel for Defendant Bobby
14
     Beasley’s Motion to Withdraw as Counsel (Dkt. #56) and Defendant Bobby
15
     Beasley’s pro se Motion for Appointment of New Counsel (Dkt. #59). The Court
16
     has reviewed the motions and the files and pleadings herein, and has conducted a
17
     hearing during which the Court conducted a colloquy with Defendant and defense
18
     counsel in sealed proceedings, and being fully advised,
19
         IT IS ORDERED that the motions (Dkt. #56 and #59) are GRANTED.
20   Attorney Michael Martin is permitted to withdraw as counsel for Defendant Bobby
21   Beasley upon appointment of successor counsel by the CJA Coordinator.
22       DATED this 19th day of April, 2019.
23

24                                                   A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge

26


      ORDER ON MOTION TO WITHDRAW
      AND MOTION FOR APPOINTMENT
      OF NEW COUNSEL - 1
